THE THIRTEENTH COURT OF APPEALS

                                    13-19-00591-CV


                           In the Interest of I. M. V., a child


                                 On Appeal from the
                    267th District Court of Victoria County, Texas
                          Trial Cause No. 18-11-83675-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, M.M.C., although she is exempt from payment due to her inability to

pay costs.

      We further order this decision certified below for observance.

March 19, 2020